NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MACARIO IGNACIO MARRUFFO,                       No. 17-15865

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00261-SPL

 v.
                                                MEMORANDUM*
CHRISTOPHER STREET, Sgt, young
fiction ex parte individual and official
capacity,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Arizona state prisoner Macario Ignacio Marruffo appeals pro se from the

district court’s summary judgment and dismissal order in his action brought under

42 U.S.C. § 1983 and the Racketeer Influenced and Corrupt Organizations Act


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“RICO”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015) (summary judgment for

failure to exhaust administrative remedies); Hamilton v. Brown, 630 F.3d 889, 892

(9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A). We may affirm on any basis

supported by the record. Hell’s Angels Motorcycle Corp. v. McKinley, 360 F.3d

930, 933 (9th Cir. 2004). We affirm.

      The district court’s dismissal of all claims other than the excessive force

claim against Street was proper because Marruffo failed to allege facts sufficient to

state any plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (although pro se pleadings are to be construed liberally, a plaintiff must

present factual allegations sufficient to state a plausible claim for relief);

Christopher v. Harbury, 536 U.S. 403, 415 (2002) (elements of access-to-courts

claim); Living Designs, Inc. v. E.I. Dupont de Nemours & Co., 431 F.3d 353, 361

(9th Cir. 2005) (elements of a civil RICO claim); Rhodes v. Robinson, 408 F.3d

559, 567-68 (9th Cir. 2005) (elements of retaliation claim in prison context);

Serrano v. Francis, 345 F.3d 1071, 1081 (9th Cir. 2003) (elements of equal

protection claim); Gillespie v. Civiletti, 629 F.2d 637, 641 (9th Cir. 1980)

(elements of conspiracy claim).

                                            2                                    17-15865
      The district court properly granted summary judgment on Marruffo’s

excessive force claim because Marruffo failed to raise a genuine dispute of

material fact as to whether he properly exhausted his administrative remedies, or

whether there was “something in his particular case that made the existing and

generally available administrative remedies effectively unavailable to him.”

Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014) (en banc); see also Woodford

v. Ngo, 548 U.S. 81, 90 (2006) (requiring proper exhaustion, which “means using

all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits)” (emphasis, citation, and internal quotation

marks omitted)).

      We do not consider arguments not specifically and distinctly raised and

argued in the opening brief, or raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Marruffo’s request for judicial notice, set forth in his opening brief, is

denied.

      Marruffo’s “Motion for Order to Reinstate Order to Amend Upon Newly

Discovered Information” (Docket Entry No. 16) and “Motion to Notify with Order




                                          3                                        17-15865
for Extension” (Docket Entry No. 36) are denied.

      AFFIRMED.




                                        4          17-15865